Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending; claims 1 and 11 have been amended, and claims 17-20 have been withdrawn.
Response to Amendment
The claim interpretation is maintained.
The only outstanding rejection is the 35 USC 101 rejection to claims 1-16. To this rejection, the Applicant argues that it should be withdrawn based on the latest amendment adding an “outputting” step/device to the independent claims 1 and 11 respectively. 
The Examiner respectively disagrees. To meet the significantly more requirement, the claims should include limitations draw indicative of integration of the recited judicial exception into a practical application. 
The MPEP 2106.05 (f) states that adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea does not qualify under practical application. Currently, claim 11 discloses using “one or more processor” for implementing a series of sweat rate data acquisition, and for outputting the calculated results onto an “elec
Furthermore, MPEP 2106.05 (g) also states that adding insignificant extra-solution activity to the judicial exception also does not qualify under practical application. Currently, claim 1 has been amended to include the steps “receiving sensor data from a sweat rate measurement device” and “outputting the metabolic rate to an electronic output device”; claim 16 has been amended similarly. The newly added limitations, i.e. the data acquisition limitation and the outputting limitation both fall under insignificant extra solution activity and thus fail to qualify claims 1 or 11 as a practical application of a judicial exception, because using a sensor to acquire data, and outputting the calculated results does not improve the functioning of a computer or any other technology or technical field (MPEP 2106.05(a)),  does not effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo), does not require the implementation of a particular machine (MPEP 2106.05(b)), does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)) and also does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular environment (MPEP 2106.05(e) and Vanda Memo
Assuming arguendo, in the previous 35 USC 101 rejection, the references listed under the WURC analysis all include output device for displaying calculated results:
Miller US 10,368,774 Fig. 3: display 380. Fig. 4: display 480 each adapted for displaying calculated results e.g. hydration index, recommendations and alerts; also see Figs. 5A-5C of graphical displays of calculated results. 
Ikeda et al. US 2016/0228055 Fig.2: display part 300, Fig. 3: S38, Fig. 5: display part 300, Fig. 6: S38; also see [0071] for displaying metabolic expenditure.
Outwater et al. US 2015/0196251 A1 Fig. 2: display 228, Fig. 3: display 332, also see [0054].
For these reasons, the 35 USC 101 rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16
The framework for establishing a prima facie case of lack of subject matter eligibility requires that the Examiner determine: (1) Does the claim fall within the four categories of patent eligible subject matter; (2a) prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon and (2a) prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application; and (2b) Does the claim recite additional elements that amount of significantly more than the judicial exception. 	
Under Step (1): Independent claims 1 and 11 are method and system (to carry out a computerized method) for determining caloric expenditure/metabolic rate. Thus, the independent claims and their corresponding dependent claims also fall under one of the four patent eligible categories. 
To Step 2(a) prong 1: 
Claim 1 is a method claim that the following plurality of steps:
receiving sensor data from a sweat rate measurement device comprising a sweat rate measurement, 
determining, based on the sweat rate measurement, an evaporation rate; 
determining, based on the evaporation rate, a normal metabolic rate for a normal condition; 
determining a threshold metabolic rate for a non-normal condition; determining that the threshold metabolic rate exceeds the normal metabolic rate; and, 
iteratively calculating a metabolic rate until a stop condition is met; and 
outputting the metabolic rate to an electronic output device.
In claim 1, all of the “determining” and “calculating” steps refer to mathematical equations found throughout the Applicant’s Specification for calculating the corresponding parameters, including evaporative rate: Eres (Spec [0020-0026]), normal metabolic rate, threshold metabolic rate and normal metabolic rate: M (Spec [0056, 0076]).  These steps, under BRI, reads on a plurality of mathematical formulas/equations and mathematical calculations; which falls under the bucket of mathematical concepts for Abstract ideas. Alternatively, the various determining steps can be performed via a series of mental steps or manually using pen and paper. 
As for the “receiving sensor data” step is a data gathering step that collects a necessary input, i.e. sweat rate measurement, for the equations recited in the “determining” and “calculating” steps. 
Claim 11, recites all the “receiving sensor data”, “determining” and “calculating” steps as claim 1, with the additional recitation of a system comprising “one or more processors”, “sensor(s)” and “ non-transitory computer-readable medium” comprising instructions executable by the processor(s).
Claim 11, under the step 2A-prong 1 analysis, also falls within in Abstract ideas bucket of mathematical concepts, because the computer executable instructions wholly refer to performing a plurality of mathematical equations recited in the “determining” and “calculating” steps based on a necessary data input from the “receiving sensor data” step. 
As for the additional elements in claim 11, the system comprising the processor, sensor(s) and computer readable medium; these elements only defines the field of use for the 
With regard to the dependent claims 2-10 and 16, these claims recited further steps that refer to further data gathering steps for necessary data to perform still more mathematical equations discussed throughout the Applicant’s Specification. Thus, these claims also fall under the Abstract idea bucket of mathematical concepts. 
Under Step 2(a) prong 2: The Court defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. 
The judicial exception of the independent claims are not integrated into a practical application because neither independent claim 1, nor 11 clearly discloses what the calculated “metabolic rate” is used for once it’s displayed or outputted. Specifically, the last steps recite “iteratively calculating a metabolic rate until a stop condition is met” and “outputting the metabolic rate to an electronic output device”; the “stop condition” is an unclear condition, and even if it’s a clear condition, it simply defines when to stop the “calculating” step. 
The additional elements in claim 1 and 11, as discussed above refer to necessary data gathering to carry out mathematical concepts, and generally linking the judicial exception 
MPEP 2106.05 (f) states that adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea does not qualify under practical application. Currently, claim 11 discloses using “one or more processor” for implementing a series of sweat rate data acquisition, and for outputting the calculated results onto an “electronic output device”; and claim 1 discloses using “a sweat rate measurement device” for acquiring sweat rate measurement; the implementation of said “one or more processor” and/or the “sweat rate measurement device” do not integrate the judicial exception into a practical application because the function of the “one or more processor”, the “electronic output device” and/or the “sweat rate measurement device” have not been improved.
Furthermore, MPEP 2106.05 (g) also states that adding insignificant extra-solution activity to the judicial exception also does not qualify under practical application. Currently, claim 1 has been amended to include the steps “receiving sensor data from a sweat rate measurement device” and “outputting the metabolic rate to an electronic output device”; claim 16 has been amended similarly. The newly added limitations, i.e. the data acquisition limitation and the outputting limitation both fall under insignificant extra solution activity does not improve the functioning of a computer or any other technology or technical field (MPEP 2106.05(a)),  does not effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo), does not require the implementation of a particular machine (MPEP 2106.05(b)), does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)) and also does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular environment (MPEP 2106.05(e) and Vanda Memo).
The dependent claims 12-15, not discussed under Step 2A-prong 1, recites the additional elements: user interface, database, camera, environmental sensor. These additional elements are linked to the data input step (i.e. the “receiving sensor data” step in the independent claim 11), and are thus, are also treated as necessary data gathering to collect input for the mathematical concepts. These elements also fails to practically integrate the judicial exception.
Under Step 2b: As discussed in the previously analysis step, the additional elements in the claims besides the judicial exception include: computer system (i.e. processor, sensors, non-transitory computer-readable medium), user interface, database, camera, and environmental sensor(s). Claims 1-16, with these additional elements individually and in combi
Under the Berkheimer guidance, the following reference sets the standard for well-understood, routine and conventional “WURC” consideration with regard to the additional elements: computer system (i.e. processor, sensors, non-transitory computer-readable medium), user interface, database, camera, and environmental sensor(s) (e.g. acceleration, humidity and ambient temperature): 
Miller US 10368774 discloses a computerized system as shown in Figs. 2B- and 4 that acquires sweat rate and for determining metabolic rate; the system comprises a plurality of physical and environmental sensors, processor, and user interface.
Ikeda et al. US 2016/0228055 discloses a wearable computerized device for calculating heat evaporation as shown in Fig. 5 and for calculating metabolic rate based on perspiration as shown in Fig.9.
Outwater et al. US 2015/0196251 A1 discloses a wearable computer system that comprises a plurality of physical and ambient sensors as shown in Figs. 2-3 for calculating hydration need.
significantly more than the judicial exception. Claims 1-16 are thus rejected under 35 USC 101 for patent-ineligible subject matter. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
July 21, 2021